DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-7 have been canceled.
Claims 8-15 have been added.
Claims 8-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 8 recite(s) a system and series of steps for providing a list of available parking spaces and reserving a selected parking space, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, 
The limitation(s) of, ‘communicating by the vehicle with parking space providers’; ‘ascertaining parking space offers of the parking space providers’; ‘undertaking a prioritization of the parking space offers’; ‘selecting by the user or the vehicle one of the parking space offers’; ‘reserving a parking space by the vehicle corresponding to the selected one of the parking space offers’; ‘adopting the parking space by the vehicle as a destination of a navigation’; ‘paying of parking space costs accrued by the vehicle’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity as it recites a business relationship. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a personal mobile terminal’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 9-15 further recite(s) the system and series of steps providing a list of available parking spaces and reserving a selected parking space, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claim(s) recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 8-15 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer (U.S. Pre-Grant Pub. No. 20140285361), in view of Modi (U.S. Pre-Grant Pub. No. 20180096263).
In regards to claim 8, Tippelhofer teaches the following limitations:
A method for parking a vehicle (Tippelhofer: ¶3-5), comprising the steps of transmitting travel data to the vehicle by a communication between a personal mobile terminal of a user and the vehicle (Tippelhofer: ¶27-30 disclose communicating calendar event data from a driver’s smartphone to the vehicle unit);
communicating by the vehicle with parking space providers taking the travel data into consideration (Tippelhofer: ¶13, ¶20, ¶24-28 disclose the vehicle unit communicating with parking facilities);
ascertaining parking space offers of the parking space providers by the vehicle and undertaking a prioritization of the parking space offers by the vehicle (Tippelhofer: ¶22-23, ¶27-31 disclose filtering and ranking a list of available parking spaces to offer to the driver);
selecting by the user or the vehicle one of the parking space offers (Tippelhofer: ¶15, ¶20, ¶31 disclose selecting a parking space for the vehicle);
adopting the parking space by the vehicle as a destination of a navigation (Tippelhofer: ¶31-33 disclose presenting a navigation route to the selected parking space).

Although Tippelhofer teaches presenting a list of filtered parking spaces and selecting a parking space for the driver (Tippelhofer: ¶20, ¶22-23, ¶27-31), Tippelhofer does not explicitly state reserving the parking space and paying for the parking space.
However, Modi teaches reserving a parking space by the vehicle corresponding to the selected one of the parking space offers (Modi: ¶45, ¶48-49 disclose reserving the selected parking space for the user); and paying of parking space costs accrued by the vehicle (Modi: ¶21-24, ¶49, ¶65-66 disclose paying the parking fees accrued by the parked vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reservation and payment processes, as taught by Modi, into the system and method of Tippelhofer. One of ordinary skill in the art would have been motivated to make this modification in order to “locate available parking spaces more efficiently than the current approach, and for owners to improve the revenue realized from their parking structure or area” (Modi: ¶5).

In regards to claim 9, Tippelhofer and Modi teach the method of claim 8. Tippelhofer further teaches wherein the vehicle sees the travel data from a diary of the user which is stored in the personal mobile terminal of the user or to which the personal mobile terminal of the user has access (Tippelhofer: ¶27-30 disclose communicating calendar event data from a driver’s smartphone to the vehicle unit).

In regards to claim 10, Tippelhofer and Modi teach the method of claim 8. Tippelhofer further teaches wherein the prioritization of the parking space offers is carried out in terms of parking space costs and/or in terms of safety and/or in terms of a personal preference of the user and/or in terms of a route of the vehicle to a car park and/or in terms of a period of time to the car park and/or in terms of a time of day and/or a date and/or a weekday of arrival at the parking space and/or in terms of a dwelling time of Page 4 of 8the vehicle in the parking space and/or in terms of the time of day and/or date and/or weekday of the vehicle leaving the parking space and/or in terms of weather in a period of time of arriving in the parking space and/or in a period of time of leaving the parking space and/or in a dwelling period of time and/or in terms of a route of the user from the parking space to a second destination and/or to an intermediary destination and/or in terms of a period of time required for the route and/or in terms of a required arrival time at the destination and/or at the intermediary destination and/or in terms of a return route of the user from the destination and/or intermediary destination and/or in terms of a period of time required for the return route (Tippelhofer: ¶22-23, ¶27-31 disclose filtering and ranking a list of available parking spaces to offer to the driver, wherein the filtering and ranking is based on user preferences, such as price, distance from destination, cover from weather, etc.).

In regards to claim 11, Tippelhofer and Modi teach the method of claim 8. Tippelhofer further teaches determining a personal preference of the user by a previous parking process of the user (Tippelhofer: ¶23-24, ¶32 disclose determining a driver preferences based on previous selections from the driver).

In regards to claim 12, Tippelhofer and Modi teach the method of claim 8. Although Tippelhofer teaches providing user identifying information (Tippelhofer: ¶20), Tippelhofer does not explicitly state providing vehicle identification information.
However, Modi further teaches transmitting vehicle identification information by the vehicle to the parking space provider of the reserved parking space (Modi: ¶45, ¶48-49, ¶51 disclose reserving a parking space for the vehicle displaying the identified license plate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle identification information, as taught by Modi, into the system and method of Tippelhofer and Modi. One of ordinary skill in the art would have been motivated to make this modification in order to “employ techniques to prevent the incorrect individuals from occupying an assigned space” (Modi: ¶51).

In regards to claim 13, Tippelhofer and Modi teach the method of claim 8. Although Tippelhofer teaches determining if a space is occupied (Tippelhofer: ¶33), Tippelhofer does not explicitly state communication of the vehicle leaving the parking space.
However, Modi further teaches communicating leaving the parking space to the parking space provider of the reserved parking space by the vehicle (Modi: ¶53, ¶64 discloses that a detector may determine that the vehicle is departing the parking space and may communicate that information to the system and the parking space providers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacate detection, as taught by Modi, into the system and method of Tippelhofer and Modi. One of ordinary skill in the art would have been motivated to make this modification in order to “calculate a parking fee based on the duration of time the vehicle occupied the parking space and the agreed upon fee schedule” (Modi: ¶64).

In regards to claim 14, Tippelhofer and Modi teach the method of claim 8. Although Tippelhofer teaches determining a cost to park in the selected parking space (Tippelhofer: ¶13), Tippelhofer does not explicitly state providing payment information.
However, Modi further teaches wherein the paying is performed by the vehicle communicating payment information to the parking space provider of the reserved parking space (Modi: ¶21-24, ¶49, ¶65-66 disclose providing payment information in order to pay the parking fees accrued by the parked vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payment process, as taught by Modi, into the system and method of Tippelhofer and Modi. One of ordinary skill in the art would have been motivated to make this modification in order “for owners to improve the revenue realized from their parking structure or area” (Modi: ¶5).

In regards to claim 15, Tippelhofer and Modi teach the method of claim 14. Although Tippelhofer teaches determining a cost to park in the selected parking space (Tippelhofer: ¶13), Tippelhofer does not explicitly state providing payment information.
However, Modi further teaches wherein the payment information is credit card information or debit information (Modi: ¶21-24, ¶49, ¶65-66 disclose providing payment information, such as, credit cards, pre-paid cards, debit cards, merchant cards, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payment information, as taught by Modi, into the system and method of Tippelhofer and Modi. One of ordinary skill in the art would have been motivated to make this modification in order “for owners to improve the revenue realized from their parking structure or area” (Modi: ¶5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628